The opinion of the court was delivered;
by Sharswood, J.
No doubt upon an issue involving a question of fraud, evidence must in the nature of things be allowed a wide range, and testimony having any bearing, however remote, is admissible: Reinhard v. Keenbarte, 6 Watts 93; Kauffman v. Swar, 5 Barr 230. Therefore, it was held in Stevenson v. Stewart, 1 Jones 307, that in an action on a single bill, to which the defence was forgery, evidence was admissible on the part of the plaintiff to show that before or after the date of the bill the maker was trying to borrow money. “ Such investigations,” said Mr. Justice Bell, “founded in imputed fraud, naturally take a wide range. Among the most common topics of inquiry is the pecuniary capacity of the supposed lender, and the necessitous conditions of the alleged borrower. And these inquiries are legitimate.” But surely it is not to be inferred from this that wherever a plaintiff brings an action for goods sold and delivered or money lent and advanced, or paid, laid out, and expended, that it is competent to the defendant to give evidence of the pecuniary inability of the. plaintiff and thus raise an issue entirely collateral. What legitimate inference in such a ease can be drawn from the insolvency of the plaintiff? Men heavily indebted and even keeping their creditors at bay, often have large transactions in borrowing and lending, and are possessed -of considerable sums of money. If the defendant is allowed to show that the plaintiff owes debts which he does not pay, the plaintiff may certainly rebut the evidence by showing that he has a good defence to them. Thus, innumerable collateral issues might be introduced. The case below was not a case so far as appears in which any issue of fraud was raised. The fraud which the defendant alleged was simply that of setting up an unfounded claim. The same fraud could with equal propriety be alleged in every action. . The claim of the plaintiff, besides a book account for work and labor and *138compensation for services as agent, was for money alleged to have been paid on account of his principal. The presumption was that the money so paid was that of his principal unless he gave evidence to show that it was his own. What light was thrown upon this question by proving that there was a judgment against him upon an execution on which $690 had been made and nulla bona returned as to the residue ? Now had the plaintiff been suing upon a paper alleged to be forged or procured by fraud, such evidence might have been admissible as having some weight in a case of doubt, especially if it was cotemporaneous with the transaction in controversy. Here the judgment execution and return were in 1858, the payments or advances alleged in 1860, 1861, but principally in 1862. To what period of time is such evidence to be confined ? In Stevenson v. Stewart the evidence of defendant’s applications to others to borrow money was in the year when the note which he alleged to be forged was dated both before and after the date of the bill. The inference asked to be drawn in support of the innocence of the plaintiff’s case was that he had also applied to and borrowed money of him. That was a very different case from that which is presented upon this record.
Judgment affirmed.